1                                                                                                                        F O R     P U B L I C A T I O N
 2
 3
 4
                                                 I N     T H E       S U P R E M E      C O U R T       O F     T E N N E S S E E     FILED
 5                                                                          A T     K N O X V I L L E
                                                                                                                                     December 15, 1997
 6
 7
                                                                                                                                      Cecil Crowson, Jr.
 8                                                                                                                                    Appellate C ourt Clerk
 9   S T A T E       O F     T E N N E S S E E                                            (
10                                                                                        (
11               A p p e l l a n t ,                                                      (       H a m i l t o n         C r i m i n a l
12                                                                                        (
13                                                                                        (       H o n . D o u g l a s             A .   M e y e r ,
14   v .                                                                                  (       J u d g e
15                                                                                        (
16                                                                                        (       S . C t . N o .
17   R I C K Y       M I C H A E L       D I X O N ,                                      (       0 3 S 0 1 - 9 7 0 4 - C R - 0 0 0 4 3
18                                                                                        (
19               A p p e l l e e .                                                        (
20
21
22
23                                                                     D I S S E N T I N G       O P I N I O N

24

25                             W e     w o u l d       a f f i r m        t h e     d e c i s i o n       o f     t h e     C o u r t     o f       C r i m i n a l

26   A p p e a l s         r e v e r s i n g       t h e       c o n v i c t i o n        o f     k i d n a p p i n g .

27

28                             T h e     r e m o v a l         o f      t h e     v i c t i m     f r o m       t h e     s i d e w a l k       t o     t h e     f a r

29   s i d e     o f       t h e     v a c a n t       l o t     w a s      i n c i d e n t a l         t o     t h e     o f f e n s e s       o f     a g g r a v a t e d

30   a s s a u l t         a n d     a g g r a v a t e d         s e x u a l        b a t t e r y       i n     t h e     s a m e     w a y     t h a t       r e m o v a l

31   o f     t h e     v i c t i m       i n     S t a t e       v .      A n t h o n y ,       8 1 7     S . W . 2 d       2 9 9     ( T e n n . 1 9 9 1 ) ,         f r o m

32   o n e     r o o m       i n     t h e     r e s t a u r a n t          t o     a n o t h e r       w a s     i n c i d e n t a l         t o     t h e     o f f e n s e

33   o f     r o b b e r y .

34
35                                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
36                                                                                              R e i d , J .
37
38
39
40                                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
41                                                                                              B i r c h , J .